Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


35 U.S.C. 112, (a) and (b) Rejection 

The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

1.  The claim is rejected due to the inconsistency shown in the front and perspective views seen below:  Specifically, the area highlighted in the circled below, appears to be shown with different characteristics.  See below:

    PNG
    media_image1.png
    859
    1340
    media_image1.png
    Greyscale



2.  The claim is indefinite and non-enabled because the exact appearance, depth and three dimensional profile of surfaces (A) cannot be determined. Surfaces (A) appear to be a structural features on the rear and bottom side of the claimed invention. However due lack of additional helpful disclosure, the exact appearance, depth and three dimensional profile is left to conjecture.  

    PNG
    media_image2.png
    649
    717
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    568
    725
    media_image3.png
    Greyscale





When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. Applicant is advised that, adding or removing any element(s)/feature(s) is considered as introduces new matter not supported by the original disclosure.

The claim stands rejected for the reasons set forth above.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khawaja Anwar whose telephone number is 571 272-7419.  The examiner can normally be reached on 10-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons can be reached on 571-272-2658.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khawaja Anwar/
Examiner, Art Unit 2912